        Case 1:08-cv-03233-RDB Document 275 Filed 09/09/21 Page 1 of 2



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

 FEDERAL TRADE COMMISSION,

                Plaintiff,
                                                        Hon. Richard D. Bennett
         v.
                                                        Civil No. RDB 08-CV-3233
 KRISTY ROSS,

                Defendant.


               KRISTY ROSS’S RULE 60(b) MOTION TO VACATE THE
              DAMAGES PORTION OF THE JUDGMENT AGAINST HER

       Pursuant to Rules 60(b)(4) and 60(b)(6) of the Federal Rules of Civil Procedure, defendant

Kristy Ross (“Ross”) hereby moves for vacatur of the damages component of the judgment entered

against her on September 24, 2012, in the amount of $163,167,539.95. On April 22, 2021, the

United States Supreme Court decided AMG Capital Management, LLC v. FTC, 141 S. Ct. 1341

(2021), and provided controlling authority demonstrating beyond all doubt that this Court lacked

statutory authorization to enter any form of a monetary judgment against Ross. Under Rule

60(b)(4), the monetary judgment is void because the Court lacked statutory authority (and thus

jurisdiction) to enter it. Alternatively, under Rule 60(b)(6), the change in law by AMG, coupled

with other compelling circumstances, are so “extraordinary” that vacatur of the monetary judgment

is independently warranted. For these reasons and those set forth more fully in the attached

supporting memorandum of law, Ms. Ross respectfully requests that the Court vacate the monetary

judgment entered against her.
        Case 1:08-cv-03233-RDB Document 275 Filed 09/09/21 Page 2 of 2



September 9, 2021                                   Respectfully submitted

                                                    KRISTY ROSS

                                                    By: Brent E. Newton
                                                    Brent E. Newton
                                                    Attorney at Law
                                                    Maryland Attorney #2002060016
                                                    19 Treworthy Road
                                                    Gaithersburg, MD 20878
                                                    Phone: (202) 975-9105
                                                    Email: brentevannewton@gmail.com

                                                    William W. Flachsbart
                                                    DUNLAP, BENNETT & LUDWIG
                                                    333 N. Michigan Ave., 27th Floor
                                                    Chicago, IL 60601-3901
                                                    Phone: (312) 551-9500
                                                    E-mail: WFlachsbart@DBLlawyers.com
                                                    Admitted Pro Hac Vice

                                                    Attorneys for Defendant Kristy Ross


                                 CERTIFICATE OF SERVICE

       I certify that on this 9th of September 2021, a copy of the foregoing motion was served on
counsel of record for all parties via CM/ECF.

                                                           Brent E. Newton
                                                           Brent E. Newton
